Title: To James Madison from Sylvanus Bourne, 17 July 1807
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amn. Consulate Amsterdam July 17 1807.

I have the honor to transmit you here inclosed the copy of a letter I yesterday recd from the Minr. of Foreign affairs at the Hague relative to the provisional admission of Mr Smissaert as Consul of Holland for the State of New york & which is respectfully submitted to the decision of the President who will doubtless be disposed to give due weight to the arguments urged in support of the request.
It appears as has been further explained to me that the King of Holland has in view some new regulations relative to the Consular appointments from this Country & as his absence & Other intervening circumstances have hitherto retarded the Completion of the intended arrangements in this respect, no new Commissions whatever have been sent to any of their Consuls abroad since the late Change of Govt.
The Emperors of France & Russia & the King of Prussia are now occupied at Tilsit by a plan for forming a continental peace & it is said they have sent off Messengers to Engld to invite that Govt. to unite in the great Work.  That Country Standing however on grounds so different from the others will not be easily brought to subscribe to terms which will in a manner be attempted to be prescribed to them at this moment.
It appears by ulterior accounts from Constantinople that the late revolution there proceeded from circumstances alone of a domestic nature & that the new Govt. adheres to the System of the old in pursuing the war against Engld. & Russia.  This will however most probably cease with the rest of the War on the Continent, & that Country be also restored to tranquillity, Should France & Russia not concert the plan of seeking a reciprocal indemnification in the participation thereof.  These great Planetts may Show different phases according to the change in their relative positions.  I have the honor to be With great Respect Sir, Yr Ob Servt.

S Bourne

